                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                                WESTERN DIVISION

KRYSTAL LOCKETT, et al.,                        )
                                                )
                             Plaintiffs,        )
v.                                              )         Case No.: 4:19-cv-00358-GAF
                                                )
PINNACLE ENTERTAINMENT, INC.,                   )
et al.,                                         )
                                                )
                             Defendants.        )

       FOREIGN SUBSIDIARY DEFENDANTS’ MOTION TO TEMPORARILY
      STAY DISCOVERY AND INCORPORATED SUGGESTIONS IN SUPPORT

       Foreign Subsidiary Defendants Ameristar Casino Council Bluffs, LLC; Ameristar Casino

East Chicago, LLC; Cactus Pete’s, LLC; Louisiana-I Gaming, A Louisiana Partnership in

Commendam; PNK (Baton Rouge) Partnership; PNK (Bossier City), L.L.C.; PNK (Lake

Charles), L.L.C.; PNK Vicksburg, LLC; and Washington Trotting Association, LLC

(collectively, the “Foreign Subsidiary Defendants”), by their attorneys, respectfully move this

Court to stay discovery directed at the Foreign Subsidiary Defendants until personal jurisdiction

over the Foreign Subsidiary Defendants is decided.1

I.     INTRODUCTION

       Plaintiffs originally filed this lawsuit in Nevada, despite the fact (1) parallel and

overlapping Allen2 litigation was pending in this Court; (2) the named Plaintiffs had already

opted into Allen; and (3) the District of Nevada did not have personal jurisdiction over

Defendants Ameristar Casino Council Bluffs, LLC; Ameristar Casino East Chicago, LLC;


1
  By filing this Motion, the Foreign Subsidiary Defendants are not waiving and are, in fact,
specifically preserving any and all defenses and arguments, including those set forth in the
pending jurisdictional motion to dismiss. Dkt. #56.
2
 Allen et al. v. Pinnacle Entertainment, Inc., et al., No. 4:17-cv-00374-GAF (W.D. Mo. May 12,
2017).


        Case 4:19-cv-00358-GAF Document 94 Filed 09/03/19 Page 1 of 12
Louisiana-I Gaming, A Louisiana Partnership in Commendam; PNK (Baton Rouge) Partnership;

PNK (Bossier City), L.L.C.; PNK (Lake Charles), L.L.C.; PNK Vicksburg, LLC; PNK (River

City), LLC, and Washington Trotting Association, LLC (collectively, the “Nevada Foreign

Subsidiary Defendants”).

         The Nevada Foreign Subsidiary Defendants filed a Motion to Dismiss under Rule

12(b)(2) for lack of personal jurisdiction in the District of Nevada. All Defendants filed a Motion

to Change Venue, although the Nevada Foreign Subsidiary Defendants only joined in that

motion subject to their objection pursuant to Rule 12(b)(2) that the District of Nevada lacked

personal jurisdiction over them. See Dkt. #31 at 2, n.1.3

         Plaintiffs filed a response to the Motion to Change Venue, agreeing transfer to this Court

was appropriate. The District of Nevada accordingly transferred the case to the Western District

of Missouri on May 3, 2019. See Dkt. #52.

         The Missouri Foreign Subsidiary Defendants, with personal jurisdictional arguments still

available to them, filed a renewed Motion to Dismiss based on lack of personal jurisdiction on

May 15, 2019.4 Dkt. #56. That Motion is pending before this Court.

         Requiring the Foreign Subsidiary Defendants to participate in discovery, including

searching for, gathering, and producing responsive documents to over 100 document requests

served on each of the nine Foreign Subsidiary Defendants, when it has not even been determined

whether those Defendants are properly before this Court, is unfair and unduly burdensome. It is

further inconsistent with the notion that this Court does not have jurisdiction over those

Defendants. And, finally, it defeats all due process principles set forth in the United States

3
  Joining the Motion to Change Venue did not waive the Nevada Foreign Subsidiary Defendants’
jurisdictional objection and arguments.
4
  All Defendants (subject to the Foreign Subsidiary Defendants Motion to Dismiss for lack of
personal jurisdiction) additionally renewed their motion to dismiss Plaintiffs’ claims related to
the gaming license deduction under Rule 12(b)(6). See Dkt. #58.

                                                 2
70255827.5
             Case 4:19-cv-00358-GAF Document 94 Filed 09/03/19 Page 2 of 12
Supreme Court cases discussed in Defendants’ pleadings. See, e.g., Daimler AG v. Bauman, 134

S. Ct. 746, 753 (2014); see also Bristol-Myers Squibb Co. v. Superior Court of Cal., San

Francisco Cty, 137 S. Ct. 1773 (2017); Goodyear Dunlop Tires Operations, S.A. v. Brown, 131

S. Ct. 2846 (2011).

         Defendants hoped to avoid asking this Court to intervene before the personal jurisdiction

issue was answered, at least preliminarily, and have worked with Plaintiffs in good faith to that

end. For example, despite no Rule 16 notice having been issued to date, Defendants, subject to

the preservation of all their defenses, participated in the Rule 26(f) Conference conducted on

July 19, 2019.5 As noted in the Joint Proposed Scheduling Order and Discovery Plan, the Foreign

Subsidiary Defendants continued to not waive (and in fact, to affirmatively preserve) any

“defenses and arguments included in their … pending motions to dismiss,” including their

personal jurisdiction defense. See Dkt. #88 at n.1.

         Plaintiffs then insisted that the Foreign Subsidiary Defendants be included in the

proposed protective order provided to this Court. Defendants, again, to enhance efficiency,

agreed to include the Foreign Subsidiary Defendants under the umbrella of the protective order,

provided Plaintiffs would not use their cooperation against them – language was again added

specifically preserving all defenses in the pending motions to dismiss, including the personal

jurisdiction motion.




5
  With no Rule 16 notice having been issued, Defendants questioned the necessity of the Rule
26(f) Conference at that time. Plaintiffs pushed, however, stating the conference must occur.
Defendants agreed to participate to help increase efficiency and to ensure cooperation between
the parties moving forward in the litigation. Defendants were clear with Plaintiffs at the
conference on July 19 that the Foreign Subsidiary Defendants would not produce documents in
response to Plaintiffs’ written discovery (served on June 17, 2019) or engage in any other
discovery until the personal jurisdiction issue was resolved. Plaintiffs opined that they believed
the personal jurisdiction issue would be resolved in their favor by mid-August when Defendants’
responses were due. Of course, as we now know, Plaintiffs were not correct.

                                                 3
70255827.5
             Case 4:19-cv-00358-GAF Document 94 Filed 09/03/19 Page 3 of 12
         Finally, the Foreign Subsidiary Defendants have taken the steps they deem necessary and

reasonable in response to Plaintiff’s June 17, 2019 written discovery requests in an effort to

preserve their personal jurisdiction arguments. Plaintiffs propounded more than 100 Requests for

Production on each and every Defendant, for a total of more than 1,100 requests for

production.

         On August 26, 2019, Defendants Pinnacle and River City, the non-foreign Defendants,

responded to each and every request, and agreed, subject to objections, to produce responsive

documents and to cooperate with Plaintiffs in further shaping the scope of discovery, including

with regard to electronically stored information. Also, on August 26, 2019, the Foreign

Subsidiary Defendants objected to Plaintiffs’ Requests, spanning 55 pages, and re-informed

Plaintiffs that they would “not produce responsive documents until and unless ... the Foreign

Subsidiary Defendants [were deemed] proper parties, subject to the Court’s jurisdiction.”

         On August 27, 2019, Plaintiffs’ counsel sent a “golden rule” letter to Defendants’ counsel

regarding the Foreign Subsidiary Defendants’ Responses to Plaintiffs’ First Requests for

Production. Plaintiffs incorrectly characterized the Foreign Subsidiary Defendants’ responses as

a “unilateral refusal to participate in discovery.”6 Plaintiffs’ assertion is wrong. The Foreign

Subsidiary Defendants did not unilaterally refuse to participate in discovery; they actually

provided Plaintiffs with 55 pages in which they objected, but also agreed to provide responsive

documents if they were ultimately determined to be subject to this Court’s jurisdiction. 7



6
  Plaintiffs’ counsel goes so far as to incorrectly state that the Foreign Subsidiary Defendants
“simply refuse[d] to respond to properly served discovery” even though the Foreign Subsidiary
Defendants provided Plaintiffs with 55 pages in response to the discovery.
7
  Counsel for the parties conducted a telephone conference on August 29, 2019, to discuss this
dispute. Plaintiffs’ counsel stated that he believed a Motion to Stay was required. Defendants did
not agree with Plaintiff’s counsel’s statement. Defendants are nevertheless filing this Motion in
an effort to (again) cooperate, resolve this dispute, and efficiently handle this case.

                                                 4
70255827.5
             Case 4:19-cv-00358-GAF Document 94 Filed 09/03/19 Page 4 of 12
         Though Plaintiffs suggest that the Foreign Subsidiary Defendants’ discovery responses

came as a surprise, Plaintiffs err. They have been well aware of Defendants’ continuing effort to

minimize any discovery related to the Foreign Subsidiary Defendants in light of the important

due process considerations associated with the pending jurisdictional motion. While Defendants

have sought to be cooperative and to work with Plaintiffs in being efficient with regard to this

litigation, Plaintiffs now claim the Foreign Subsidiary Defendants were required to file a motion

to stay discovery or seek a protective order before providing objections, and accordingly, the

Foreign Subsidiary Defendants must provide responsive documents despite their pending

jurisdictional motion.

         Because participation in broad discovery would be a violation of due process, unduly

burdensome, and a complete waste of time and resources to the Foreign Subsidiary Defendants if

they are not subject to this Court’s jurisdiction, and due to Plaintiffs’ unwillingness to allow the

Foreign Subsidiary Defendants to wait to produce responsive documents until the jurisdictional

motion is ruled upon, the Foreign Subsidiary Defendants are now seeking temporary relief from

this Court.8

II.      LEGAL STANDARD

         “[T]he power to stay proceedings is incidental to the power inherent in every court to

control the disposition of the causes on its docket with economy of time and effort for itself, for

counsel, and for litigants.” Blacktop, Inc. v. Edible Arrangements Int’l, LLC, No. 4:14-CV-

00005-DGK, 2014 WL 12695690, at *1 (W.D. Mo. Apr. 30, 2014) (quoting Landis v. N. Am.

Co., 299 U.S. 248, 254 (1936)); see also Fed. R. Civ. P 26(c)(1) (noting the district court “has
8
  This is not a discovery motion raised pursuant to Rule 37 or Local Rule 37.1, but rather derives
from the Court’s inherent power “to control the disposition of the causes on its docket with
economy of time and effort for itself, for counsel, and for litigants.” Blacktop, 2014 WL
12695690, at *1 (quoting Landis v. North Am. Co., 299 U.S. 248, 254 (1936)); see also generally
Fed. R. Civ. P. 26(c). Defendants are nevertheless willing to participate in a telephone
conference with Plaintiffs’ counsel and the Court if the Court so wishes.

                                                 5
70255827.5
             Case 4:19-cv-00358-GAF Document 94 Filed 09/03/19 Page 5 of 12
broad discretion to control the scheduling of events in matters on its docket”); Jones v. Clinton,

72 F.3d 1354, 1361 (8th Cir. 1996). When a motion to stay discovery or other proceedings is

sought, the party seeking the stay must show good cause and establish the stay’s necessity. See

Perkins v. Missouri, Case No. 4:18-00835-CV-RK, 2019 WL 332811, at *1 (W.D. Mo. Jan. 25,

2019) (quoting Blacktop, 2014 WL 12695690, at *1).

         Where the stay is being sought pending the outcome of a dispositive motion, a court

considers several factors, including (a) the movant’s likelihood of success on the merits of the

underlying motion; (b) whether the movant will be irreparably harmed if no stay is granted; (c)

the breadth of the pending discovery; (d) balancing of the harms posed by delaying discovery

against the possibility the motion will dispose of the case entirely; (e) the public interest; and (f)

judicial economy. Perkins, 2019 WL 332811, at *1 (quoting Blacktop, 2014 WL 12695690, at

*1). While filing a motion to dismiss does not in and of itself constitute good cause to grant a

stay, a “stay of proceedings is routine where jurisdictional challenges are pending.” Emerson v.

Lincoln Elec. Holdings, Inc., Case No. 09-6004-CV-SJ-GAF, 2009 WL 690181, at *1 (W.D.

Mo. Mar. 12, 2009) (emphasis added). Overall, a court “should construe and administer

discovery ‘to secure [a] just, speedy, and inexpensive determination.’” NextGen HBM, Inc. v.

ListReport, Inc., Civ. No. 16-3143-SRN-FLN, 2017 WL 8229442, at * 2 (D. Minn. Feb. 9, 2017)

(quoting Fed. R. Civ. P. 1).

III.     ARGUMENT

         It would be unfair to require the Foreign Subsidiary Defendants to participate in

expansive and costly document production when no decision regarding due process and

jurisdiction over those nine Defendants has been made. The Foreign Subsidiary Defendants

merely seek a temporary stay of the discovery directed to them consistent with due process; a




                                                  6
70255827.5
             Case 4:19-cv-00358-GAF Document 94 Filed 09/03/19 Page 6 of 12
final decision related to the personal jurisdiction question will significantly shape subsequent

discovery in this matter.

         A. The Court Should Stay Discovery as to the Foreign Subsidiary Defendants Until
            the Jurisdictional Issue is Fully Resolved.

         As the Foreign Subsidiary Defendants have filed a motion to dismiss based on lack of

personal jurisdiction, the Court should stay discovery related to Plaintiffs’ Amended Complaint

with regard to the Foreign Subsidiary Defendants until the jurisdictional issue is resolved. Courts

often stay or limit discovery where there is a pending motion to dismiss based on lack of

jurisdiction. See, e.g., Emerson, 2009 WL 690181, at *1 (where a summary review of the

jurisdictional motion showed that jurisdiction “may well be lacking” it was proper to stay

discovery until the resolution of the jurisdictional matters) (emphasis added); NextGen, 2017 WL

8229442, at *2; see also Steinbuch v. Cutler, 518 F.3d 580, 590 (8th Cir. 2008) (stay of

discovery affirmed where plaintiff could not make prima facie showing of personal jurisdiction);

Orchid Biosciences, Inc. v. St. Louis Univ., 198 F.R.D. 670, 675 (S.D. Cal. 2001) (citing

Enplanar, Inc. v. Marsh, 11 F.3d 1284, 1291 (5th Cir. 1994)) (discovery beyond jurisdictional

issues would be waste of time if defendants prevailed on motion to dismiss based on lack of

personal jurisdiction); String Cheese Incident, LLC v. Stylus Shows, Inc., No. 1:02-CV-0193-

LTB-PA, 2006 WL 894955, at *2 (D. Colo. Mar. 30, 2006) (thirty-day discovery stay granted

“to allow for the potential for a ruling on the [jurisdictional] motion to dismiss”). As such, it is

appropriate that this Court temporarily stay discovery directed to the Foreign Subsidiary

Defendants until the personal jurisdiction issue is resolved.

         B. The Factors Weigh Heavily in Favor of Granting the Foreign Subsidiary
            Defendants’ Motion to Temporarily Stay Discovery.

         All factors to be considered by this Court to temporarily stay discovery with regard to the

Foreign Subsidiary Defendants heavily lean in favor of granting this Motion.


                                                  7
70255827.5
             Case 4:19-cv-00358-GAF Document 94 Filed 09/03/19 Page 7 of 12
                 1.    The Foreign Subsidiary Defendants are Likely to Succeed in Their
                       Motion to Dismiss for Lack of Personal Jurisdiction.

         First, Defendants will likely succeed on the merits of their dismissal motions. While

Defendants will not re-raise the arguments contained therein, a brief review of the motions will

show the Court that the arguments establish a strong basis for dismissal based on due process and

Plaintiffs’ failure to demonstrate that jurisdiction over the Foreign Subsidiary Defendants is

proper in this Court. See Dkt. #56. Should the Court find in favor of the Foreign Subsidiary

Defendants on their jurisdictional motion, the entire complexion of this litigation will

dramatically change—as will the parameters and scope of discovery.

                 2.    The Foreign Subsidiary Defendants will be Irreparably Harmed if No
                       Temporary Stay is Granted Due to the Breadth and Volume of
                       Plaintiffs’ Pending Written Discovery.

         The discovery propounded by Plaintiffs is vast and wide-ranging. Plaintiffs have made

104 Requests for Production to each named Defendant, totaling over 1,100 requests. Those

requests seek a wide range of documents and information, including numerous employment

records and files, communications, payroll data, among others, for the time period from January

1, 2014, to the present. The breadth of the discovery requested is immense; the Foreign

Subsidiary Defendants are not basing this assertion on mere speculation, but on the actual

requests propounded. Cf. Blacktop, Inc. v. Edible Arrangements Int’l, LLC, No. 4:14-CV-00005-

DGK, 2014 WL 12695690, at * 1 (W.D. Mo. Apr. 30, 2014) (no undue harm where initial

discovery obligations were minimal); Ferrari v. Best Buy Co., Inc., Civ. No. 14-2956-MJD-

FLN, 2014 WL 11498023, at *1 (D. Minn. Dec. 4, 2014) (assertion of undue burden based on

breadth of discovery discounted by court where plaintiff had not yet served discovery). For the

Foreign Subsidiary Defendants to comply with these discovery requests—when this Court does

not (may not) have jurisdiction over them—would be unduly burdensome and a violation of due



                                               8
70255827.5
             Case 4:19-cv-00358-GAF Document 94 Filed 09/03/19 Page 8 of 12
process. The time and expense necessary to comply with Plaintiffs’ expansive document requests

would undoubtedly be substantial.

         Until it is established that this Court has jurisdiction over the Foreign Subsidiary

Defendants, the burden placed on the Foreign Subsidiary Defendants would far outweigh any

benefit Plaintiffs would derive from any premature full participation in discovery. See, e.g.,

Emerson, 2009 WL 690181, at *1 (the court’s refusal to grant a stay when jurisdictional motion

is pending “could cause Defendant to unnecessarily expend resources”); Orchid Biosciences, Inc.

v. St. Louis Univ., 198 F.R.D. 670, 675 (S.D. Cal. 2001) (“allowing discovery … would place a

burden on Defendant which far exceeds any benefit Plaintiff would derive”); see also Fed. R.

Civ. P. 26(b)(1) (the proper scope of discovery must be considered in light of “whether burden or

expense of the proposed discovery outweighs its likely benefit”).

         Accordingly, until the jurisdictional issue is decided, the burden that would be placed on

the Foreign Subsidiary Defendants in full participation in discovery would far outweigh any

benefit Plaintiffs would derive at this juncture in the litigation. Additionally, the Foreign

Subsidiary Defendants would suffer irreparable harm—through the costs and time needed to

fully respond to Plaintiffs’ Requests, as well as the disclosure and exchange of otherwise

confidential documents—if forced to participate in discovery where jurisdiction over them does

not (may not) exist.

                 3.     Plaintiffs Will Not be Disproportionately Harmed by a Temporary
                        Stay of Discovery, as Any Stay Would be Short in Duration and
                        Limited Only to Those Defendants Contesting this Court’s
                        Jurisdiction.

         Not only would it be overly burdensome for the Foreign Subsidiary Defendants to

comply with the voluminous discovery requests now, Plaintiffs would not be unduly harmed by a

temporary stay in non-jurisdictional discovery directed to the Foreign Subsidiary Defendants.

Presumably, at this point, the duration of any stay would be relatively short as the jurisdictional

                                                 9
70255827.5
             Case 4:19-cv-00358-GAF Document 94 Filed 09/03/19 Page 9 of 12
motion is fully briefed. See, e.g., Emerson v. Lincoln Elec. Holdings, Inc., No. 09-6004-CV-SJ-

GAF, 2009 WL 690181, at *1 (W.D. Mo. Mar. 12, 2009) (noting that any “potential prejudice to

[plaintiff would be] minimal” where the stay would last only until a decision was made on

transfer or dismissal). In fact, if any alleged prejudice resulted to Plaintiffs, it would likely be

minimal or could be remedied by the Court (if / as appropriate). This Court should stay discovery

directed to the Foreign Subsidiary Defendants until the jurisdiction issue is resolved.

                  4.    The Public Interest and the Interests of Judicial Economy Weigh in
                        Favor of Staying Discovery Towards the Foreign Subsidiary
                        Defendants.

         Finally, should the Foreign Subsidiary Defendants be forced to engage in substantial

discovery, including searching for, gathering, reviewing and producing responsive documents,

such activity could lead to additional discovery disputes involving the Court’s time and resources

to resolve. The Court need not expend resources on disputes or issues that may not arise

otherwise. Moreover, the entire purpose behind a personal jurisdiction requirement, including

due process, would be thwarted. The needs of judicial economy weigh in favor of granting a

temporary stay of discovery until the personal jurisdiction issue is decided.

         Because due process and the factors weigh greatly in favor of the Foreign Subsidiary

Defendants’ Motion to Temporarily Stay Discovery directed to them, the Court should grant the

motion.




                                                10
70255827.5
             Case 4:19-cv-00358-GAF Document 94 Filed 09/03/19 Page 10 of 12
IV.      CONCLUSION

         WHEREFORE, for good cause shown, the Foreign Subsidiary Defendants request that

this Court enter an Order staying all discovery directed to them until this Court rules on the

pending motion to dismiss for lack of personal jurisdiction.

                                                     Respectfully submitted,

                                                     POLSINELLI PC


                                                     By:       /s/ Jason N.W. Plowman
                                                           DENISE K. DRAKE (MO #43351)
                                                           TRAVIS L. SALMON (MO# 53090)
                                                           JASON N.W. PLOWMAN (MO #67495)
                                                           900 W. 48th Place, Suite 900
                                                           Kansas City, MO 64112
                                                           Telephone: (816) 753-1000
                                                           Facsimile: (816) 753-1536
                                                           ddrake@polsinelli.com
                                                           tsalmon@polsinelli.com
                                                           jplowman@polsinelli.com

                                                     ATTORNEYS FOR DEFENDANTS




                                                11
70255827.5
             Case 4:19-cv-00358-GAF Document 94 Filed 09/03/19 Page 11 of 12
                               CERTIFICATE OF SERVICE

       I hereby certify that on September 3, 2019, a true and correct copy of the foregoing
document was filed electronically through the Court’s CM/ECF system and, therefore, will be
transmitted to all counsel of record by operation of the Court’s CM/ECF system.

Jenny L. Foley                                Matthew E. Osman
Marta D. Kurshumova                           Kathryn S. Rickley
HKM Employment Attorneys LLP                  Osman & Smay LLP
1785 East Sahara, Suite 300                   8500 W. 110th Street, Suite 330
Las Vegas, Nevada 89104                       Overland Park, KS 66210
jfoley@hkm.com                                (913) 667-9243
mkurshumova@hkm.com                           Fax: (866) 470-9243
Tel.: (702) 805-8340                          mosman@workerwagerights.com
Fax: (702) 625-3893                           krickley@workerwagerights.com

                                              Ryan L. McClelland
George A. Hanson                              Michael J. Rahmberg
Alexander T. Ricke                            McClelland Law Firm
Stueve Siegel Hanson LLP                      The Flagship Building
460 Nichols Road, Suite 200                   200 Westwoods Drive
Kansas City, Missouri 64112                   Liberty, MO 64068-1170
hanson@stuevesiegel.com                       (816) 781-0002
ricke@stuevesiegel.com                        Fax: (816) 781-1984
Tel.: (816) 714-7100                          ryan@mcclellandlawfirm.com
Fax: (816) 714-7101                           mrahmberg@mcclellandlawfirm.com

ATTORNEYS FOR PLAINTIFFS                      ATTORNEYS FOR PLAINTIFFS


                                                 /s/ Jason N.W. Plowman
                                                 Attorney for Defendants




                                            12
70255827.5
             Case 4:19-cv-00358-GAF Document 94 Filed 09/03/19 Page 12 of 12
